PER CURIAM:
Thomas W. Cameron appeals the district court’s order granting the Defendant’s motion to dismiss as untimely filed Cameron’s complaint alleging employment discrimination on the basis of disability and age. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cameron v. Potter, No. 1:05-cv-01116-*166CMH, 2006 WL 83488 (E.D.Va. Jan. 10, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.